Title: To James Madison from Hans Rudolph Saabye, 26 March 1802
From: Saabye, Hans Rudolph
To: Madison, James


					
						
						Copenhagen ye. 26th. March 1802
					
					Under this cover I have the honor to transmit to you duplicate of my last respects of 16 Janur. I have since had the happiness of receiving yours of 28 Nov. last. The young man Henry Harrison of New Jersey therein mentioned, has been found here in the capacity of a Private in one of the Regiments, quartered in this city, where he was listed for the space of eight years. The Comander of said Regiment, tho’ desirous of supporting my endeavours to procure him his Demission, could not do it on any other terms, than by paying the Sum of Money, which the Regiment had laid out for him. This I have paid, together with what was absolutely requisite for fitting him out with Clothes &c. for the voyage. The Sum total amounts to abt. 63 Piastres, which no doubt will be reimbursed me by his family. I request however that they may occasionally be reminded to satisfy me with that respect. He is to work for his passage on board the Mary Capt Hudson, the bearer of this Letter, and who is bound for New york. It affords me much satisfaction, thus to have been enabled to accomplish this your desire. It is known, that the Ships of the nations, who have not entered into Treaties of Comerce with Denmark, are obliged to pay an additional duty of one half more than that, which is paid for Goods imported on bottoms belonging to nations, who have settled that point. I succeeded, on the appearance of the Tariff, published in the year 1797, in effecting an exception, in favour of Such marchandise imported on American bottoms, which come under the description of those, that are permitted to be housed on Credit, of which the duty is only paid, in case of their being consumed here. As long as the War lasted, the paying of this additional duty, was not insisted on, of those who requested to be exempted from it. But now, on peace taking place, it is again put in force. This has induced me to draw a Petition, explaining this matter in it’s full light, of which I beg leave, to transmit you inclosed a copy.
					Tho’ I am not officialy informed of the Effect it has had, I hear, that a Resolution has been taken, that Sugar, which is the principal article, on which the additional duty could be imposed, is only to be charged with one PerCent more duty, on being imported in American bottoms, than what is paid for it, when on board of danish Vessels.
					I have likewise the honor of sending you a translation of my request to this Government, respecting the American Ship Hercules Captn. Wm. Story, lost on the River Elb. Agreable to ancient Laws, the Government lays claim on one third of what is saved from the Vessels lost on the Coast of Holstein. I have reason to hope, not only that an exception of the general rule will be admitted on this occasion, but also, that within a short Time, quite a new ordonnance respecting stranded Ships, will settle these matters on more liberal principles, than those adopted in former times. An American Sailor, of the name of John Brown, has arrived at Holmestrand in Norway, in a most pityful Situation. He pretends to be one of the Crew of the Ship Samuel Elling Captn. Clark, on a Voyage from Newyork to Hamburgh, which Ship he says, was totally lost on said Coast, in the night between the 17 & 18th. February, along with the Captain and eleven Men of the Crew. Only the Boatswain and three of the Sailors were saved, but of the rest I have not heard any thing as yet. I remain most respectfully Sir Your mo. obedt. hble. Servant
					
						H. R. Saabye
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
